Davis, Judge,
dissenting:
For me the crucial feature of this case is Section 203 of the Classification Act of 1949, 63 Stat. 956, 5 TJ.S.C. § 5103 (1970), which provides (as it now appears in the Code) that “[t]he Civil Service Commission shall determine -finally the applicability of section 5102 of this title [§§ 201 and 202 of the 1949 Act] to specific positions and employees, except for positions and employees in the Office of the Architect of the Capitol” [emphasis added]. I take this to mean what it says — ■ that the Civil Service Commission is the final arbiter. There is not the slightest constitutional impediment to such a provision by Congress where the substantive legislation concerns federal employees and the Commission decides in favor of employees’ rights. That is what the Commission has explicitly done, with respect to the very question before us, in a case in which its view was officially requested and it had to pass directly on the issue. The court thinks the Commission was wrong, but section 203 seems to me to foreclose our superseding the Commission’s position in favor of the employees, at the instance of the employing agency, even though the problem is a legal one. This is, as I see it, the mandate of Congress. Under the law the Bonneville Power Administration was required to follow the Commission’s directive favoring the employee. All the decisions holding *234that there is some sort of judicial review, despite “finality” language comparable to that here, are cases in which the Commission (or other agency) decided adversely to the employee.